Name: COMMISSION REGULATION (EC) No 2311/95 of 29 September 1995 on the supply of fishery products as food aid
 Type: Regulation
 Subject Matter: fisheries;  cooperation policy;  trade policy;  Africa;  foodstuff;  economic policy
 Date Published: nan

 30 . 9 . 95 EN Official Journal of the European Communities No L 233/63 COMMISSION REGULATION (EC) No 2311/95 of 29 September 1995 on the supply of fishery products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 144 tonnes of fishery products ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Fishery products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . ( ¦) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 233/64 HENI Official Journal of the European Communities 30 . 9. 95 ANNEX LOT A 1 . Operation Nos ('): 211 /95 2. Programme : 1 995 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient ( s) : to be designated by the recipient 5. Place or country of destination Togo 6. Product to be mobilized : mackerel in vegetable oil in cans 7. Characteristics and quality of the goods (3) : steaks 'salmon style ' (whole pieces marckerel without heads, guts and tail) 1994 or 1995 fishing, CN code 1604 15 19 I 8 . Total quantity : 144 tonnes 9 . Number of lots : one 10 . Packaging and marking (6) Q : OJ No G 114, 29. 4 . 1991 , p. 1 (under VIILA (2) and VIII.A (3)) in tin cans of a net weight of maximum 400 g each packed in cartons weighing maximum 20 kg Markings in French Supplementary markings : 'Expiry date : ' In case the required markings cannot be printed on the tins , they must be printed either on an outer packaging of each tin or on self-adhesive labels fixed on the tins . The expiry date and the date of manufacture shall be printed on the tins and not on the self-adhesive labels. 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20 . 11 .  10 . 12 . 1995 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering procedure 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 16. 10 . 1995 (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 30 . 10 . 1995 (Brussels time) (b) period for making the goods available at the port of shipment : 4.  24. 12. 1995 (c) deadline for the supply :  22. Amount of tendering security : ECU 1 5 per tonne 23 . Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130 , bureau 7/46, 200 rue de la Loi/Wetstraat, B - 1 049 Bruxelles/Brussel ; (telex 22037 AGREC B ; fax (32 2)296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4) :  30 . 9 . 95 EN Official Journal of the European Communities No L 233/65 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine- 131 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  sanitary certificate. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (s) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (6) Shipment to take place in 20-foot containers , FLC/FLC. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The rows of cartons (each third tier) must be separated by a hardboard layer (minimum 2 300 x 610 x 3 mm). The successful tenderer must seal each container with a numbered locktainer (sysko locktainer 180 seal), the number of which is to be provided to the recipient's forwarder. Q Notwithstanding OJ No C 114, point VIIIA. (3) (c) is replaced by the following : 'the words "European Community"'.